 
Exhibit 10.1
 
EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT


SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of July 25, 2014
(this “Second Amendment”), among UNITED AIRLINES, INC. (formerly known as
Continental Airlines, Inc. and as successor to United Air Lines, Inc.), a
Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC., a
Delaware corporation (“UCH”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”), and on behalf of the Consenting
Lenders (as defined below) executing consents to this Second Amendment.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Loan Agreement
referred to below (as amended by this Second Amendment).


W I T N E S S E T H:


WHEREAS, the Borrower, UCH and certain of its subsidiaries other than the
Borrower from time to time, as guarantors, the Lenders and the Administrative
Agent are parties to a Credit and Guaranty Agreement dated as of March 27, 2013
(as amended, modified and supplemented and in effect on the date hereof, the
“Loan Agreement”);


WHEREAS, the Borrower has requested to amend certain terms of the Loan Agreement
as hereinafter set forth; and


WHEREAS, each Lender immediately prior to the effectiveness of this Second
Amendment which is executing a consent to this Second Amendment (each, a
“Consenting Lender”) desires to consent to the amendments set forth herein.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1 - Loan Agreement Amendments.  Subject to the satisfaction of the
conditions set forth in Section 2 hereof, the definition of “Co-Branded Secured
Obligations” in Section 1.01 of the Loan Agreement shall be amended and restated
in its entirety as follows:


“Co-Branded Secured Obligations” means, as at any date of determination, the
“Full Secured Obligations” (as defined in the Co-Branded Agreement).


SECTION 2 - Conditions to Effectiveness.  This Second Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “Second Amendment Effective Date”):


(i)           the Administrative Agent and the Borrower shall have received
signed signature pages to this Second Amendment from the Borrower, the Guarantor
and the Administrative Agent and a signed consent from each of the Consenting
Lenders, which in the

 
 

--------------------------------------------------------------------------------

 

aggregate constitute the Required Lenders under the Loan Agreement (as in effect
immediately prior to the effectiveness of this Second Amendment);


(ii)           the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary (or similar officer), of the Borrower dated
the date hereof and certifying as to the incumbency and specimen signature of
each officer of the Borrower executing this Second Amendment or any other
document delivered by it in connection herewith; and


(iii)           the Borrower shall have paid to the Administrative Agent the
reasonable attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP as counsel to
the Administrative Agent incurred in connection with the negotiation, execution
and delivery of this Second Amendment as to which the Borrower shall have
received an invoice prior to the Second Amendment Effective Date.


The Administrative Agent shall promptly notify the parties hereto of the
occurrence of the Second Amendment Effective Date.


SECTION 3 - Representations and Warranties.  In order to induce the
Administrative Agent to enter into, and the Consenting Lenders to consent to,
this Second Amendment, the Borrower represents and warrants to each of the
Consenting Lenders and the Administrative Agent that on and as of the date
hereof after giving effect to this Second Amendment, (i) no Event of Default has
occurred and is continuing or would result from giving effect to the Second
Amendment and (ii) the representations and warranties contained in the Loan
Agreement and the other Loan Documents (other than the representations and
warranties set forth in Sections 3.05(b), 3.06 and 3.09(a) of the Loan
Agreement), are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof except to
the extent that such representations and warranties expressly relate to an
earlier date and in such case as of such date; provided that any representation
or warranty that is qualified by materiality,  “Material Adverse Change” or
“Material Adverse Effect” shall be true and correct in all respects, as though
made on and as of the applicable date, before and after giving effect to the
Second Amendment.


SECTION 4 - Reference to and Effect on the Loan Agreement; Ratification.  At and
after the effectiveness of this Second Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement, as amended by this Second Amendment. The Loan Agreement and each of
the other Loan Documents, as specifically amended by this Second Amendment, and
the obligations of the Borrower hereunder and thereunder, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.  The parties hereto confirm and agree that the guaranty under
Section 9 of the Loan Agreement shall continue in full force and effect after
giving effect to this Second Amendment, and the term “Obligations” as used in
the Loan Agreement shall include all obligations of the Borrower under the Loan
Agreement, as amended by this Second Amendment.    This Second Amendment shall
be deemed to be a “Loan Document” for all purposes of the Loan Agreement and the
other Loan Documents. The execution, delivery and effectiveness of this Second
Amendment shall not, except as expressly provided herein, operate as an
amendment or

 
 

--------------------------------------------------------------------------------

 

waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.


SECTION 5 - Execution in Counterparts.  This Second Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a consent to
this Second Amendment by each Consenting Lender shall be irrevocable and shall
be binding upon such Consenting Lender’s successors, permitted transferees and
permitted assigns.  This Second Amendment shall become effective as set forth in
Section 2, and from and after the Second Amendment Effective Date shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted transferees and permitted assigns. Delivery of an executed
counterpart of a signature page of this Second Amendment or of a consent to this
Second Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Second Amendment or such
consent, respectively.


SECTION 6 - Governing Law.  THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year above written.



 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
         
By:
/s/ Barry Bergman
     
Name:
Barry Bergman
     
Title:
Managing Director
 






 
UNITED AIRLINES, INC.
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance, Procurement & Treasurer
 






 
UNITED CONTINENTAL HOLDINGS, INC.
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance, Procurement & Treasurer
 









[Second Amendment to Credit and Guaranty Agreement]
 
 